DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 4-6 and 8-11 objected to because of the following informalities:
	The claims have multiple dependencies which is not standard with US procedure. The dependencies are understood as follows:
		Claim 4 is dependent on 1;
		Claim 5 is dependent on 2;
		Claim 6 is dependent on 1; and
		Claims 8-11 are dependent on 6 respectively.
	Claims 6 and 9 recite “optionally”, “preferably”. The meaning of the limitations is clear in light of the disclosure but these conditional terms present issues of clarity and whether the proceeding clause are actually required or not. It is suggested to remove these conditional terms to clarify the claims read on their own.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin et al (US 20120175012).

Regarding claim 1, Goodwin (FIG 2) discloses “An apparatus for the culture of cells (paragraph 46), comprising a mixing apparatus (FIG 3) and a reaction space (18) which is bounded by a reactor wall (20), wherein the reactor wall has at least one connection (30-32) for the introduction of gas and/or liquid (paragraph 45) and the reaction space has an internal volume interior of 18), wherein the reaction space (18) is configured so that the internal volume can be increased by at least 500%, based on a minimum internal initial volume (container is elastomeric in paragraph 37; container is understood to be materially flexible/collapsible to a degree such that an expanded "increased" volume relative to a collapsed/flattened/folded "minimum" volume is understood to be at least 500%), or that a horizontal cross-sectional area of the reaction space increases from the bottom upward.”

Regarding claim 4, Goodwin (FIG 2) discloses “characterized in that the minimum internal initial volume is in the range from 2mL to 1L (paragraph 42; understood that the 10L and 30L size could be folded/collapsed/flattened to be the small volume, especially 1L) and can be enlarged to a maximum internal volume of from 10L to 100L (paragraph 42).”

Regarding claim 5, Goodwin (FIG 2) discloses characterized in that the at least one connection (30-32) for the introduction of gas and/or liquid is conducted through the extensible material of the reactor wall (see FIG 2).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin.

Regarding claim 6, Goodwin (FIG 2) discloses “A process for the culture of cells in an apparatus as claimed in any of claims 1 to 5, comprising the following steps: 
a. optionally sterilization of the reactor wall at a temperature of from 80°C to 1500C or by means of ionizing radiation (paragraph 38), 
b. charging of the apparatus, with cells (paragraph 33) and optionally a first liquid medium (fluid that the gas bubbles into paragraph 48, FIG 2) being introduced into the reaction space (FIG 2), 
c. metering of a second liquid medium and/or a gas (gas in paragraph 48) into the reaction space (see FIG 2), with the second liquid medium preferably having a composition which corresponds to that of the first liquid medium (gas being absorbed by fluid mixture in para 48-49 understood to evidence corresponding composition), and enlargement of the internal volume of the reaction space (18) by at least 500%, based on the minimum internal initial volume (like in claim 1, container is understood to be materially flexible/collapsible to a degree such that an expanded "enlargement" volume relative to a collapsed "minimum initial internal" volume is understood to be at least 500%;  the explicit step of expanding the volume is understood to be evidenced by the final volume in FIG 2), or enlargement of a fill height in the reaction space, whose horizontal cross-sectional area increases from the bottom upward, with a volume of a liquid phase in the reaction space, which comprises the second liquid medium and optionally the first liquid medium, increasing by at least 500%, based on a minimum liquid initial volume.”
Goodwin does not disclose “gamma radiation”. 
However, it is known in the art the gamma rays are a type of ionizing radiation.
Therefore it would have been obvious, before the effective filing date, to specify the type of ionizing radiation of Goodwin to be “gamma radiation”, as is known in the art, as applying a known means to achieve the same expected result (ionizing radiation) would be within routine skill in the art. One benefit would be to utilize a type of radiation known for killing contaminants/bacteria.

Regarding claim 7, Goodwin (FIG 2) discloses “characterized in that the reactor wall (20) comprises an extensible material (elastomer in paragraph 37) and the extensible material is extended in step c) and/or the reactor wall has a first part (22) and a second part (24) and the first part is moved relative to the second part (understood that 22 and 24 can relatively displace via deformation of 20).”

Regarding claim 8, Goodwin (FIG 2) discloses “characterized in that the second liquid medium is introduced continuously (introduction in paragraph 48-49 read on “continuous” to some degree) and/or stepwise.”

Regarding claim 9, Goodwin (FIG 2) discloses “characterized in that the cells, the second liquid medium and optionally the first liquid medium are mixed in the reaction space (understood to be mixed during/after process in para 48-49).”

Regarding claim 10, Goodwin does not explicitly disclose “characterized in that the liquid phase occupies from 10% by volume to 80% by volume of the internal volume before and after the metered introduction in step c).”
	It would have been obvious, before the effective filing date, to modify the amount of liquid phase of Goodwin such that “the liquid phase occupies from 10% by volume to 80% by volume of the internal volume before and after the metered introduction in step c)”, as Goodwin discloses the phase required, and choosing a specific amount of the phase to achieve the same expected result (bioreaction) would be within routine skill in the art. One benefit to use this range would be to use a non-saturating volume, reducing chances of leaks/bursts.

Regarding claim 11, Goodwin (FIG 2) discloses “characterized in that the cells are present in a suspension culture in the reaction space (paragraph 35).”

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Suenaga et al (US 20110318725).

Regarding claims 2 and 3, Goodwin discloses “characterized in that the reactor wall comprises an extensible material (elastomer in paragraph 37)…” 
Goodwin is silent regarding “[claim 2] where the extensible material has an extensibility of at least 200% and/or the reactor wall has a first part and a second part, where the first part is arranged movably and with a sealing connection relative to the second part” and “[claim 3] characterized in that the extensible material contains natural rubber, synthetic rubber, polyisobutylene, silicone rubber or mixtures thereof.”
However, Suenaga (FIG 9) teaches an elastic culture container analogous to Goodwin comprising silicone rubber (paragraph 137) and being an extensible material (see FIG 9; understood to have “an extensibility of at least 200%” in FIG 9(a) where the right side is over twice as thick as the left side via stretching).
Therefore it would have been obvious, before the effective filing date, to modify the container material of Goodwin such that “[claim 2] where the extensible material has an extensibility of at least 200% and/or the reactor wall has a first part and a second part, where the first part is arranged movably and with a sealing connection relative to the second part” and “[claim 3] characterized in that the extensible material contains natural rubber, synthetic rubber, polyisobutylene, silicone rubber or mixtures thereof”, as taught by Suenaga, to provide a material capable of being stretched to compensate for forces/pressures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Condon et al (US 6168944) and Lipkens et al (US 20150252317).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753                                                                                                                                                                                                        14